[Cite as State v. Young, 2022-Ohio-3527.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                COLUMBIANA COUNTY

                                            STATE OF OHIO,

                                            Plaintiff-Appellee,

                                                    v.

                                     MATTHEW R. YOUNG,

                                       Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                               Case Nos. 21 CO 0018, 21 CO 0019


                                 Criminal Appeal from the
                     Court of Common Pleas of Columbiana County, Ohio
                            Case Nos. 2021 CR 21, 2020 CR 362

                                       BEFORE:
                  Carol Ann Robb, Gene Donofrio, Cheryl L. Waite, Judges.


                                               JUDGMENT:
                                                 Affirmed.


Atty. Vito Abruzzino, Prosecuting Attorney, Atty. Ryan P. Weikart, Chief Assistant
Prosecuting Attorney, 135 South Market Street, Lisbon, Ohio 44432 for Plaintiff-Appellee
and
Atty. J. Michael Salmon, Salmon Law Office, LLC, 1144 S. Detroit Ave. #140966, Toledo,
Ohio 43614 for Defendant-Appellant.

                                     Dated: September 29, 2022
                                                                                           –2–



Robb, J.

       {¶1}   Appellant, Matthew Young, appeals his convictions in two separate
Columbiana County Common Pleas cases after pleading guilty in both to multiple counts
of drug possession and trafficking. Appellant’s appeals have been consolidated for
briefing purposes, and his assignments of error are identical for both underlying cases.
He argues on appeal that the trial court abused its discretion by not conducting a full
hearing on his motion to withdraw his guilty pleas. He also contends the court erred by
failing to consider all relevant factors, especially the state’s alleged failure to abide by the
plea agreements, before it overruled Appellant’s motion to withdraw his guilty pleas. For
the following reasons, we affirm.
                                    Statement of the Case
       {¶2}   In Columbiana County Common Pleas case number 2021 CR 21, Appellant
was charged via secret indictment with three offenses: trafficking in cocaine, a third-
degree felony; possession of cocaine, a third-degree felony; aggravated possession of
drugs, a third-degree felony; and three attendant forfeiture of money specifications. After
the exchange of discovery, Appellant moved to suppress claiming the stop that led to the
charges against him was illegal and unconstitutional.
       {¶3}   Seven days later, on April 28, 2021, Appellant entered a plea agreement
and agreed to plead guilty to all three charges with the state agreeing to recommend nine-
month terms of imprisonment on each of the three counts to run concurrent with each
other but consecutive with the sentence imposed in his other case pending in the
Columbiana Court of Common Pleas. This case was then transferred to be sentenced
with case number 2020 CR 362.
       {¶4}   In Columbiana County Common Pleas case number 2020 CR 362,
Appellant was charged via secret indictment with seven offenses: trafficking in cocaine,
a first-degree felony; aggravated trafficking in drugs, a third-degree felony; aggravated
possession of drugs, a third-degree felony; possession of cocaine, a first-degree felony;
two counts of aggravated possession of drugs, fifth-degree felonies; possession of drugs,
a first-degree misdemeanor; and four attendant specifications for the forfeiture of money.




Case No. 21 CO 0018, 21 CO 0019
                                                                                          –3–


After the exchange of discovery, Appellant moved to suppress evidence in this case as
well.
        {¶5}   On April 28, 2021, Appellant entered a plea agreement in this case too,
agreeing to plead guilty to all seven charges with the state agreeing it would recommend
the following sentence:
        “CTS I and IV—a concurrent 5-year term of incarceration in a state
        correctional facility on each count (tail would be 7 ½ years). CTS II, III, IV,
        V, and VI—a concurrent 12-month term of incarceration in a state
        correctional facility on each count. CT VII—a 180-day term of incarceration
        in the county jail. All terms to run concurrent (total recommendation = 5
        years). [sic]”
        {¶6}   Both written plea agreements state in pertinent part:          “Miscellaneous
agreement:      This recommendation is contingent on the defendant appearing at all
scheduled hearings and being of general good behavior pending sentencing.” (April 28,
2021 Plea Agreements.)
        {¶7}   The plea agreements were accepted in both cases at the April 28, 2021
hearing before Judge Bickerton. At this hearing, the state made it clear that its agreed-
upon recommended sentences were contingent upon Appellant’s good behavior pending
sentencing. The prosecutor also explained that he filed a motion to revoke Appellant’s
bond the morning of the plea hearing, but he asked the court to hold it in abeyance “with
the admonition to the Defendant that this recommendation is contingent upon him
appearing at all future hearings and being of good general behavior pending sentencing.
* * * If there is one more misstep while out on bond[,] I will not hesitate to change my
recommendation based on these plea agreements * * *.” (April 28, 2021 Tr. 4.)
        {¶8}   The April 28, 2021 plea hearing confirms that Appellant was represented by
counsel at the hearing; the court reviewed all the rights that Appellant was waiving by
entering guilty pleas; Appellant and his counsel agreed that he understood his rights and
agreed to the terms of the plea agreement. The prosecutor agreed on the record that he
would recommend concurrent terms for a total five-year recommended sentence in case
number 20 CR 362 to run consecutive with the recommended concurrent nine-month
terms in case number 21 CR 21. (April 28, 2021 Tr. 2-3.)



Case No. 21 CO 0018, 21 CO 0019
                                                                                       –4–


       {¶9}   Appellant acknowledged he had not been threatened or promised anything
and the agreement read into the record was consistent with his understanding. Appellant
confirmed he knew of the possible penalties, including fines. The court accepted the
guilty pleas and scheduled sentencing. After accepting Appellant’s guilty pleas, the judge
warned him, stating: “I suggest you keep your nose clean, because you got a lot of time
hanging over your head. And right now that recommendation is five years. But if you
continue doing what you’re doing and you get caught, I’m going to guess it’s going to be
a lot more than that.” (April 28, 2021 Tr. 29.) The court then set a consolidated sentencing
hearing for both cases.
       {¶10} After Appellant entered both plea agreements, but before sentencing, the
state filed a renewed motion to revoke Appellant’s bond on April 30, 2021. For cause,
the state relied on new charges pending against Appellant and noted that the underlying
allegations resulting in these charges were violations of his plea agreements as well. The
motion states: “It was made clear at the defendant’s plea hearing on April 28, 2021 that
any additional missteps by defendant would result in a motion to revoke and violate the
terms of the plea agreement.” (April 30, 2021 Renewed Motion to Revoke Bond.)
       {¶11} The court held a bond revocation hearing on May 4, 2021. Counsel and
Appellant were present. At the beginning of this hearing, the prosecutor detailed that
there were three separate dates resulting in separate charges against Appellant in
municipal court. One incident was April 10, 2021, the second was April 17, 2021, and the
third was on April 24, 2021. The state introduced certified copies of the dockets in these
proceedings as State’s Exhibit 1. Defense counsel reviewed the packet of municipal court
dockets and did not object to the admission. These three offenses predated the plea
agreement, and the state was aware of them at the time it entered the plea agreements
with Appellant.
       {¶12} The prosecutor then told the court Appellant had also very recently engaged
in other misconduct that would bring more criminal charges not yet filed. The state had
a St. Clair Township Patrolman present to testify about the additional charge to be filed
against Appellant. The patrolman did not testify, however, because Appellant’s attorney
conceded they were aware Appellant was going to be charged with resisting arrest the




Case No. 21 CO 0018, 21 CO 0019
                                                                                       –5–


next day for an incident dated April 30, 2021. Appellant was asked if he had anything to
say or any questions, and he did not. (May 4, 2021 Tr. 9-10.)
      {¶13} On May 21, 2021 the joint sentencing hearing was held. The prosecutor
stated Appellant’s additional misconduct pending sentencing left him no choice but to
recommend a higher than agreed upon sentencing recommendation because Appellant
had not abided by the agreement. Immediately thereafter, Appellant’s attorney orally
moved to withdraw his guilty pleas. The Appellant’s reason was the state had breached
the plea agreements by not making the agreed-upon sentencing recommendations to the
court. The court addressed the oral motion to withdraw his pleas, allowed both parties to
address the merits of the issue, and overruled it during the sentencing hearing. (May 21,
2021 Tr. p. 10-12.)
      {¶14} At the May 21, 2021 sentencing hearing, the prosecutor stated in part:
             With this plea that was done before Judge Bickerton, because the
      Court was in jury trial here, the defendant was given an opportunity to
      remain out on bond, and lock-in a five-year recommendation in these
      matters.
             All he had to do was make it five weeks to get to today’s point without
      any other issues. He didn’t even make it 24 hours before failing to appear
      in East Liverpool, which ultimately led to a warrant, and then running from
      the police, and resulted in a resisting arrest conviction in East Liverpool.
             It’s inherent in every plea agreement that the defendant live up to his
      side of the bargain, he’s to not be breaking bond conditions and committing
      new crimes. There’s case law out here that supports that.
             We have actually gone the extra step over the course - - at least I
      personally have gone the extra step over the course of the last year and
      writing into my agreements that the recommendation is contingent upon * *
      * being of general good behavior pending sentencing.
             Those aren’t idol [sic] words, Your Honor.
             * * * I will recognize the offer was for five years on 20-CR-362. Given
      his record and continued disrespect and disregard for the law, I’m going to




Case No. 21 CO 0018, 21 CO 0019
                                                                                        –6–


       ask the Court consider on the felony ones in that case imposing [a
       mandatory term of] seven years.
              On the 21-CR-21 case, I will remain with the felony threes at a nine-
       month recommendation. I’m going to ask the Court to consider running
       those consecutively.
(May 21, 2021 Tr. 7-10.) Thereafter, Appellant’s counsel stated:
       {¶15} It appears by [the prosecutor’s] recommendation today that, in fact, he’s
asked this Court to set aside the plea agreement. My client is [in] agreement with setting
aside the plea agreement, [and] asks this matter be set for trial.
              THE COURT: Well –
              [DEFENSE COUNSEL]: My client wishes to withdraw his plea at this
       time, Your Honor.
              THE COURT: Well, for what reason * * * ?
              [DEFENSE COUNSEL]: Because he was promised five years, Your
       Honor. At this point the prosecutor is not honoring that plea. So he has no
       problem with the Court withdrawing that plea and setting the matter for trial.
              [THE STATE:] Your Honor, that’s not grounds. He signed into a plea
       agreement that was contingent upon – if you go review the [sentencing]
       record * * *, it was made very clear. That is not grounds for withdrawing a
       plea agreement.
              This just kind of goes into the game playing that this defendant has
       done time and time again. And there’s no case law that says that that is
       grounds for withdrawing his plea just because he has a change of heart
       because he couldn’t behave himself.
              THE COURT: All right. Well, * * * I didn’t take the plea. I wasn’t
       present at the time of the plea hearing, but the agreement, at least in the
       362 case, clearly indicates the contingencies. It also states the judge is not
       a party to the agreement.
              So I’m going to deny the request to withdraw the plea. * * * [W]e’ll
       proceed with the sentencing, if there’s anything you wish to say on behalf
       of Mr. Young, you may do so.



Case No. 21 CO 0018, 21 CO 0019
                                                                                    –7–


(May 21, 2021 Tr. 10-12.) Appellant did not make a statement. And during the sentencing
aspect of the hearing, the court again asked Appellant if he wanted to make a statement,
and he did not.
      {¶16} In case number 2020 CR 362, Appellant was then sentenced as follows:
             On Count 1, the Defendant is sentenced to a mandatory indefinite
      prison term of Seven (7) years minimum to Ten and One-Half (10 ½) years
      maximum. On Count 2, the Defendant is sentenced to definite prison term
      of Twelve (12) months. On Count 3, the Defendant is sentenced to definite
      prison term of Twelve (12) months. On Count 4, the Defendant is sentenced
      to a mandatory indefinite prison term of Seven (7) years minimum to Ten
      and One-Half (10 ½) years maximum. On Count 5, the Defendant is
      sentenced to definite prison term of Twelve (12) months. On Count 6, the
      Defendant is sentenced to definite prison term of Twelve (12) months. On
      Count 7, the Defendant is sentenced to definite term of local incarceration
      in the Columbiana County Jail for 180 days. The Defendant’s indefinite and
      definite prison terms and the definite term of local incarceration shall be
      served concurrently with each other.
(Case No. 2020 CR 362 May 24, 2021 Judgment.) The court also determined Appellant
forfeited $1,245.00 and ordered him to pay a $10,000 mandatory fine on count one and
a $5,000 fine on count two.
      {¶17} In case number 2021 CR 21, Appellant was sentenced to three concurrent
9-month terms to run consecutive to his term in case number 2020 CR 362. (Case No.
2021 CR 21 May 24, 2021 Judgment.)
      {¶18} Appellant appealed his convictions in both cases, and we consolidated his
appeals for briefing purposes.
                           Assignment of Error Number One:
      {¶19} Appellant’s first of three assignments of error asserts:
      “Trial Court abused its discretion by not conducting a full and fair hearing on
Appellant’s presentence motion to withdraw his guilty plea.”
      {¶20} Here, Appellant argues the court did not conduct a “full and fair” hearing
because the matter was addressed at his sentencing hearing and the court’s limited



Case No. 21 CO 0018, 21 CO 0019
                                                                                       –8–


amount of attention spent on his motion shows it did not address the requisite factors.
We disagree.
       {¶21} Crim.R. 32.1 states in part: “A motion to withdraw a plea of guilty or no
contest may be made only before sentence is imposed or imposition of sentence is
suspended * * *.” Crim.R. 32.1, however, “gives no guidelines for a trial court to use when
ruling on a presentence motion to withdraw a guilty plea.” State v. Xie, 62 Ohio St.3d
521, 525-26, 584 N.E.2d 715 (1992). Thus, we use caselaw to guide us. Id.
       {¶22} The Ohio Supreme Court in Xie held before ruling on a presentence motion
to withdraw a plea, a court should conduct a hearing to determine whether there is a
“reasonable and legitimate basis” for plea withdrawal. Id. at 527. We review a trial court’s
decision overruling a motion to withdraw a guilty plea for an abuse of discretion. Xie,
paragraph two of the syllabus. An abuse of discretion means the trial court’s decision
was “unreasonable, arbitrary or unconscionable.” State v. Adams, 62 Ohio St.2d 151,
157, 404 N.E.2d 144 (1980).
       {¶23} Although a court should hold a hearing on a presentence motion to withdraw
a guilty plea, a court is not required to postpone sentencing and conduct a separate
hearing to address an oral motion to withdraw a plea raised during that hearing. See
State v. Williams, 7th Dist. Mahoning No. 11 MA 131, 2012-Ohio-6277, ¶ 10.
       {¶24} As detailed previously, during the sentencing hearing, Appellant’s counsel
indicated Appellant wanted to withdraw his plea immediately after the prosecution’s
declaration that it could no longer make the agreed-upon recommendations since
Appellant was again facing additional charges. Appellant and his counsel were well
aware of the additional charge he was facing and conceded it was going to be filed. The
matter of this new charge was fully addressed at the bond revocation hearing, and
Appellant’s counsel acknowledged the new charges were imminent. At that hearing, the
state indicated this was a violation of the plea agreement. The state likewise warned this
was a violation of the plea agreement in its written motion to revoke Appellant’s bond filed
April 30, 2021. Thus, Appellant had notice the state could not abide by the agreement in
light of Appellant’s breach. (April 30, 2021 Renewed Motion to Revoke Bond; May 4,
2021 Bond Revocation Hearing.)




Case No. 21 CO 0018, 21 CO 0019
                                                                                     –9–


       {¶25} Approximately 18 days passed after the bond revocation hearing and the
date of his sentencing hearing, yet Appellant did not file a motion to withdraw his pleas.
Then, when faced with the reality the state did not overlook his noncompliance with the
terms of the agreement, Appellant attempted to avoid his commitment minutes before the
court imposed his sentences.
       {¶26} Appellant provides no reason to withdraw his plea other than the contention
the state breached the agreement first. However, Appellant’s noncompliance was well
documented by the state, and Appellant had ample warning the state would not abide by
the agreement when Appellant had already breached it. Based on the timing of the oral
request coupled with the singular reason given by Appellant, which was already
addressed at a prior hearing, we cannot find the court abused its discretion by not
conducting an additional hearing. The court sufficiently addressed the merits of the
motion. See State v. Wolfson, 4th Dist. Lawrence No. 02CA28, 2003-Ohio-4440, ¶ 16.
       {¶27} The defendant in State v. Wolfson, 4th Dist. Lawrence No. 02CA28, 2003-
Ohio-4440, orally moved to withdraw her guilty plea during her sentencing hearing after
the state made its sentencing recommendation and after she pled guilty at a separate
hearing. Wolfson sought a continuance to file a written motion to withdraw her plea and
argued she was under the influence of medication at the time of her plea and mistakenly
thought the state would recommend a substance abuse treatment.                 Instead, it
recommended time in a community control correctional facility. Id. at ¶ 5-7. The court
rejected her oral motion after addressing it during the sentencing hearing, and the Fourth
District affirmed the trial court’s decision. Id. at ¶ 18-21.
       {¶28} As in Wolfson, the parties here were before the court with counsel,
Appellant’s oral motion to withdraw his guilty pleas was fully argued by both sides, and
addressed by the court. Appellant’s first assigned error lacks merit.
                            Assignments of Error Two and Three
       {¶29} Because Appellant’s second and third assignments of error are interrelated,
we address them together. They contend:
       “Trial Court abused its discretion in not considering all relevant factors before
denying Appellant’s presentence motion to withdraw his guilty plea.”




Case No. 21 CO 0018, 21 CO 0019
                                                                                          – 10 –


       “Trial Court abused its discretion in denying Appellant’s presentence motion to
withdraw his guilty plea due to the state’s failure to follow the terms of the plea
agreement.”
       {¶30} Appellant’s second and third assignments of error allege the trial court
abused its discretion by not considering all the relevant factors, especially the fact that
the state, and not Appellant, breached the plea agreements. We disagree.
       {¶31} The Ohio Supreme Court in Xie set forth the following standard regarding
presentence motions to withdraw guilty pleas:
       Even though the general rule is that motions to withdraw guilty pleas before
       sentencing are to be freely allowed and treated with liberality, * * * still the
       decision thereon is within the sound discretion of the trial court. * * * Thus,
       unless it is shown that the trial court acted unjustly or unfairly, there is no
       abuse of discretion. * * * One who enters a guilty plea has no right to
       withdraw it. It is within the sound discretion of the trial court to determine
       what circumstances justify granting such a motion. * * *.
(Citations omitted.) Id. at 526.
       {¶32} When determining whether to grant a presentence motion to withdraw a
plea, a trial court should weigh the following factors:
       (1) whether the state will be prejudiced by withdrawal; (2) the representation
       afforded to the defendant by counsel; (3) the extent of the Crim.R. 11 plea
       hearing; (4) the extent of the hearing on the motion to withdraw; (5) whether
       the trial court gave full and fair consideration to the motion; (6) whether the
       timing of the motion was reasonable; (7) the reasons for the motion; (8)
       whether the defendant understood the nature of the charges and potential
       sentences; and (9) whether the accused was perhaps not guilty or had a
       complete defense to the charge.
(Citations omitted.) State v. Griffin, 141 Ohio App.3d 551, 553-54, 752 N.E.2d 310 (7th
Dist. 2001).
       {¶33} No one factor should be the focus. State v. Charity, 7th Dist. Mahoning No.
19 MA 0001, 2019-Ohio-5252, ¶ 18. When ruling on a motion to withdraw a guilty plea,
a trial court is not required to issue findings of fact and conclusions of law. State ex rel.



Case No. 21 CO 0018, 21 CO 0019
                                                                                       – 11 –


Chavis v. Griffin, 91 Ohio St.3d 50, 741 N.E.2d 130 (2001). And whether the defendant
has presented a proper basis to withdraw his guilty plea is left to the sound discretion of
the trial court. Xie, supra, at 526.
       {¶34} Appellant claims the state breached, which caused him to withdraw his
commitment to the plea agreements. However, the prosecution was very upfront at the
time of the plea agreements and during the bond revocation hearing that its agreement
to make certain sentencing recommendations was contingent upon Appellant’s ability to
stay out of trouble after the plea agreement was entered and before sentencing.
       {¶35} Further, the May 4, 2021 bond revocation hearing confirms Appellant and
his attorney were present before the judge per the state’s renewed motion to revoke his
bond filed April 30, 2021. The state urged the court to revoke his bond in light of his
recent additional infraction. In addition to the several offenses charged in East Liverpool
Municipal Court before Appellant’s plea agreements were reached on April 28, 2021,
Appellant was also facing an additional charge arising from an April 30, 2021 incident.
The state advised the court Appellant was going to be charged with resisting arrest which
had not yet been filed. At this same hearing, Appellant’s counsel acknowledged Appellant
knew he would be charged with resisting arrest the next day.
       {¶36} Although the trial court here did not state it considered the requisite factors,
nor did it detail its findings upon applying the applicable factors, it was not required to do
so. Id. Upon our review of the necessary factors, this court agrees the trial court did not
abuse its discretion in overruling Appellant’s motion to withdraw his guilty pleas.
       {¶37} In State v. Calloway, 7th Dist. Mahoning No. 10 MA 147, 2011-Ohio-4257,
this court affirmed the trial court’s decision overruling a motion to withdraw a guilty plea
after weighing the relevant factors. Calloway had breached the agreement by demanding
the state recommend a lower than agreed upon sentence. We also found Calloway had
been given multiple opportunities to cooperate and satisfy his commitment to aid law
enforcement in a murder and burglary investigation, but failed to do so. ¶ 10. We upheld
the denial of Calloway’s motion to withdraw his plea and held it was not reasonable to
allow a defendant to withdraw his plea when the defendant breached the agreement first.
Id.




Case No. 21 CO 0018, 21 CO 0019
                                                                                     – 12 –


       {¶38} In State v. West, 9th Dist. Lorain No. 04CA008554, 2005-Ohio-990, ¶ 25,
the Ninth District Court of Appeals addressed the denial of an oral motion to withdraw a
plea agreement. During his sentencing hearing, West moved to withdraw his plea of guilty
and alleged there was some possible evidence of his innocence. During the sentencing
hearing, the court addressed the alleged new evidence and allowed both parties to make
arguments on the issue before overruling the motion to withdraw and moving on to the
sentencing aspect of the hearing. It found there was no new evidence as West had
alleged, but he merely changed his mind about pleading guilty. Id. at ¶ 25-27. The Ninth
District rejected West’s arguments on appeal, explaining “[f]or Appellant to claim that he,
as the party who breached the plea agreement, is entitled to benefit from his breach by
withdrawing his guilty plea is akin to arguing that the party who breaches a contract
should be rewarded for his breach. * * * It is fundamental that the law will not reward a
breaching party.” (Citations omitted.) Id. at ¶ 30.
       {¶39} Like the defendants in Calloway and West, Appellant is complaining the
state did not uphold its side of the plea agreement when Appellant had already breached
the agreements based on his subsequent criminal charges before sentencing.
       {¶40} Upon reviewing the applicable and requisite factors here, we agree with the
trial court’s decision and find no abuse of discretion. As for prejudice to the state, if
Appellant were allowed to breach the plea agreement by not complying with its terms but
then still obligate the state to make its agreed-upon, reduced sentencing
recommendations, this would create bad precedent for the prosecution. It could lead to
more defendants disregarding the terms of their release while out on bond pending
sentencing and possibly fewer plea agreements.
       {¶41} Further, Appellant was represented by an attorney throughout the
proceedings, and there is no indication he was dissatisfied with that representation.
Appellant and the trial court also engaged in the proper Crim.R. 11(C) colloquy when he
entered his guilty pleas. The plea hearing shows Appellant was fully aware of the charges
against him, the penalties he faced, and the rights he was foregoing by entering both plea
agreements. The trial court verified he was entering his pleas knowingly and voluntarily.
Appellant does not claim his pleas were involuntary; he was denied counsel; he had a
defense; or he misunderstood the prison terms he was facing.



Case No. 21 CO 0018, 21 CO 0019
                                                                                     – 13 –


       {¶42} The court likewise gave full and fair consideration to the motion to withdraw
his plea agreements during sentencing. The court was well aware of the reason for the
motion, discussed it, and gave both parties an opportunity to make arguments about it.
The court determined Appellant’s motion did not warrant allowing him to withdraw his plea
agreements.
       {¶43} The timing of Appellant’s motion weighs in favor of denying it since
Appellant orally moved to withdraw his pleas immediately after the state’s
recommendation at the sentencing hearing. The state recommended sentences different
than those in the parties’ written agreements in light of Appellant’s failure to comply with
the terms of the plea agreements. The timing of his motion was not reasonable in light of
these facts.
       {¶44} Last, Appellant does not contend actual innocence or that he had some
other defense warranting the withdrawing of his plea agreements. He simply sought to
avoid his plea agreements to avoid sentencing in light of the prosecutor’s statement he
could no longer make the agreed-upon recommendations.
       {¶45} Appellant claimed the state breached the plea agreements; but he was the
one who failed to abide by its terms. The reason and the timing weigh heavily against
Appellant’s argument. See State v. Perez, 7th Dist. Mahoning No. 12 MA 110, 2013-
Ohio-3587, ¶ 21. Appellant was well aware of the terms of the plea agreements and his
commitment to behave pending sentencing since this was enunciated at the plea hearing;
included in both written plea agreements; and reiterated at the bond revocation hearing.
(April 28, 2021 Plea Hearing Tr. 29.)
       {¶46} Based on the foregoing, the trial court did not abuse its discretion by
concluding Appellant did not present a “reasonable and legitimate basis” for withdrawing
his plea agreements. State v. Xie, 62 Ohio St.3d 521, 527, 584 N.E.2d 715 (1992). The
relevant factors weigh against granting the motion. The only reason the state did not
abide by the plea agreements was because Appellant had already breached them.
Accordingly, Appellant’s second and third assignments of error lack merit and are
overruled.




Case No. 21 CO 0018, 21 CO 0019
                                                                                      – 14 –


                                       Conclusion
       {¶47} The trial court addressed the merits of Appellant’s motion to withdraw his
guilty pleas during his sentencing hearing, and it provided him the requisite full and fair
hearing required. Thus, Appellant’s first assigned error lacks merit.
       {¶48} The trial court did not abuse its discretion by concluding Appellant did not
present a “reasonable and legitimate basis” for withdrawing his pleas. Appellant failed to
abide by his plea agreements, which resulted in the state’s decision to recommend higher
than agreed upon sentences in both cases. The weighing of the necessary and applicable
factors supports the trial court’s decision overruling Appellant’s presentence motion to
withdraw his guilty pleas. Appellant’s second and third assigned errors lack merit.
       {¶49} Because the trial court’s decision comports with reason and is supported by
the record, we affirm.



Donofrio, P J., concurs.

Waite, J., concurs.




Case No. 21 CO 0018, 21 CO 0019
[Cite as State v. Young, 2022-Ohio-3527.]




        For the reasons stated in the Opinion rendered herein, the assignments of error
are overruled and it is the final judgment and order of this Court that the judgment of the
Court of Common Pleas of Columbiana County, Ohio, is affirmed. Costs waived.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                        NOTICE TO COUNSEL

        This document constitutes a final judgment entry.